DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response of the Office action dated on 01/04/2021 the Amendment has been received on 06/15/2021.
            Claims 1, 11, 12, 17, 21 and 23-25 have been amended.
            Claims 19 and 20 have been canceled.
            Claims 1-18 and 21-25 are currently pending in this application.

Terminal Disclaimer

3.         The terminal disclaimer filed on 06/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,818,467 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

4.        Applicant’s arguments, see pages 6-10 filed 06/15/2021, with respect to claims 1-25 have been fully considered and are persuasive. The appropriate claims have been amended in order to overcome the objection and prior art rejections provided in the previous Office action. Therefore, all of the previous objections and rejections (under 35 U.S.C. §112 and §102) have been withdrawn. 

Allowable Subject Matter

5.         Claims 1-18 and 21-25 are allowed.
6.         The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, the most relevant prior art, Tamura et al. (US Patent 9,425,021 B2), teach an x-ray source (10) comprising: 

    PNG
    media_image1.png
    442
    292
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    343
    377
    media_image2.png
    Greyscale
 

           With respect to claim 24, the most relevant prior art, Aoki et al. (US Patent 7,809,113 B2),  teach a monochromatic x-ray source (111) comprising (see abstract; Figs. 7 and 8; column 7, line 58 – column 8, line 67): an electron source (114) configured to generate electrons (115); a primary target (118) arranged to 
    PNG
    media_image3.png
    764
    716
    media_image3.png
    Greyscale
receive electrons (115) from the electron source (114) to produce broadband x-ray radiation in response to electrons impinging on the primary target (118); and a secondary target (119)comprising at least one layer of material producing monochromatic x-ray radiation via fluorescence in response to absorbing incident broadband x-ray radiation emitted by the primary target (118) (see abstract; Figs. 7 and 8; column 7, line 58 – column 8, line 67) but fail to explicitly teach or make obvious that the secondary target comprises at least one cylindrical spiral shell formed, at least in part, by at least one layer as claimed in combination with all of the remaining limitations of the claim.
           With respect to claim 25, the most relevant prior art, Aoki et al. (US Patent 7,809,113 B2),  teach a monochromatic x-ray source (111) comprising (see abstract; Figs. 7 and 8; column 7, line 58 – column 8, line 67): an electron source (114) configured to generate electrons (115); a primary target (118) arranged to receive electrons (115) from the electron source (114) to produce broadband x-ray radiation in response to electrons impinging on the primary target (118); and a secondary target (119) comprising at least one layer of material producing monochromatic x-ray radiation via fluorescence in response to absorbing incident broadband x-ray radiation emitted by the primary target (118) (see abstract; Figs. 7 and 8; column 7, line 58 – column 8, line 67) but fail to explicitly teach or make obvious that the secondary target comprises at least one conical spiral shell formed, at least in part, by at least one layer as claimed in combination with all of the remaining limitations of the claim.
            Claims 2-18 and 21-23 are allowable by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

7.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schardt et al. (US Patent 6,141,400; see abstract; Figs. 1-5) teach:

    PNG
    media_image4.png
    244
    564
    media_image4.png
    Greyscale
  a fluorescent X-ray emitting source has an unfocused, omni-directionally radiating electron source and an anode target for the generation of X-ray bremsstrahlung, which releases mono-energetic X-rays in a fluorescent target. The electron source and the fluorescent target are arranged in a vacuum housing with an X-ray exit window. The housing has an interior wall surface forming the anode target and the fluorescent target is aligned with the X-ray exit window (see abstract; Figs. 1-5).
         Harding (US Patent 4,903,287; see abstract; Fig. 1) teach the invention relates to 

    PNG
    media_image5.png
    232
    445
    media_image5.png
    Greyscale
a fluorescence radiation source in which an anode which encloses a member is struck by electrons on its side which faces the member and in which the primary X-ray radiation generated in the anode generates fluorescence radiation in the member. The member is preferably arranged within an enclosing shield which keeps scattered electrons remote from the member (see abstract; Fig. 1).
        Cocks et al. (US PAP 205/0226378 A1; see abstract; Figs. 4-7) teach a device including a radiation needle, a fluorescent target, and an x-ray transmitting window. 

    PNG
    media_image6.png
    595
    609
    media_image6.png
    Greyscale
The radiation needle can include a radiation conduit having a first and second end for passing primary x-rays. An x-ray generator can generate the primary x-rays and pass the primary x-rays from the first end to second end. The fluorescent target can connect to the second end for absorbing the primary x-rays and produce by fluorescence secondary x-rays for irradiating a predetermined portion of the body. The fluorescent target having a surface for absorbing the primary x-rays to fluoresce and emit said secondary x-rays. 
          8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./  August 10, 2021